CONSENT JUDGMENT

This cause was submitted upon the application of the National Labor Relations Board (the “Board”) for the enforcement of a certain order on consent issued by it against the respondent, CompManagement Health Systems, Inc., its officers, agents, successors, and assigns, on December 29, 2000, in a proceeding before the Board numbered 9-CA-37286, 9-CA-37500, 9-CA-37742-2, -3, 9-CA-37846, and 9-CA-37880-1, -2. The Board has also submitted the transcript of the record in said proceeding, certified and filed in this court, enforcing the order.
Upon consideration, it is ADJUDGED and ORDERED that the Board’s application is granted and that the decision and order of December 29, 2000, in the above proceeding is hereby enforced. The respondent, CompManagement Health Systems, Inc., its officers, agents, successors, and assigns, shall abide by and perform the directions of the Board set forth in its order.